COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00333-CR
                              NO. 02-11-00334-CR
                              NO. 02-11-00335-CR


EX PARTE KENT ALTONIO
ROGERS


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Kent Altonio Rogers attempts to appeal from the Texas Court of

Criminal Appeals’s denial of his application for writ of habeas corpus. On August

15, 2011, we notified Rogers of our concern that we lack jurisdiction over these

appeals because this court has no jurisdiction to review decisions of the court of

criminal appeals,2 and we informed him that these appeals were subject to


      1
       See Tex. R. App. P. 47.4.
      2
        See Tex. Code Crim. Proc. Ann. art. 11.07, § 3(a) (West Supp. 2010)
(stating that “[a]fter final conviction in any felony case, the writ must be made
dismissal for want of jurisdiction unless he or any party desiring to continue these

appeals filed a response with this court by August 25, 2011, showing grounds for

continuing the appeals. See Tex. R. App. P. 44.3. Rogers filed a response, but

it does not show grounds for continuing the appeals. Accordingly, we dismiss

these appeals for want of jurisdiction.3 See Tex. R. App. P. 43.2(f).



                                                    PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 22, 2011




returnable to the Court of Criminal Appeals of Texas at Austin, Texas”); accord
Tex. Const. art. V, § 5 (providing that court of criminal appeals has final appellate
jurisdiction on all questions of law in criminal matters).
      3
      To the extent that Rogers’s response may be construed as a motion, it is
denied.


                                         2